
	
		I
		111th CONGRESS
		1st Session
		H. R. 1274
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mrs. Maloney (for
			 herself, Mr. George Miller of
			 California, Mr. Lewis of
			 Georgia, and Mr. Cummings)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform, House
			 Administration, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To permit employees to request, and to ensure employers
		  consider requests for, flexible work terms and conditions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Flexibility
			 Act.
		2.DefinitionsIn this Act:
			(1)EmployeeThe
			 term employee means an individual—
				(A)who is—
					(i)(I)an employee (including
			 an applicant), as defined in section 3(e) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203(e)), who is not covered under any of clauses (ii) through
			 (v), including such an employee of the Library of Congress, except that a
			 reference in such section to an employer shall be considered to be a reference
			 to an employer described in clauses (i)(I) and (ii) of paragraph (2)(A);
			 or
						(II)an employee (including an applicant) of
			 the Government Accountability Office;
						(ii)a
			 State employee (including an applicant) described in section 304(a) of the
			 Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a));
					(iii)a
			 covered employee (including an applicant), as defined in section 101 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301);
					(iv)a
			 covered employee (including an applicant), as defined in section 411(c) of
			 title 3, United States Code; or
					(v)a
			 Federal officer or employee (including an applicant) covered under subchapter V
			 of chapter 63 of title 5, United States Code; and
					(B)who works an
			 average of at least 20 hours per week or, in the alternative, at least 1,000
			 hours per year.
				(2)Employer
				(A)In
			 generalThe term employer means a person who
			 is—
					(i)(I)a covered employer, as
			 defined in subparagraph (B), who is not covered under any of subclauses (II)
			 through (V);
						(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(III)an employing office, as defined in
			 section 101 of the Congressional Accountability Act of 1995;
						(IV)an employing office, as defined in
			 section 411(c) of title 3, United States Code; or
						(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
						(ii)is
			 engaged in commerce (including government), in the production of goods for
			 commerce, or in an enterprise engaged in commerce (including government) or in
			 the production of goods for commerce.
					(B)Covered
			 employer
					(i)In
			 generalIn subparagraph (A)(i)(I), the term covered
			 employer—
						(I)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more employees for each working day during each of 20 or more
			 calendar workweeks in the current or preceding calendar year;
						(II)includes—
							(aa)any
			 person who acts, directly or indirectly, in the interest of such an employer to
			 any of the employees of such employer; and
							(bb)any
			 successor in interest of such an employer; and
							(III)includes an
			 agency described in clause (iii) or (iv) of subparagraph (A) of section 101(4)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(4)), to which
			 subparagraph (B) of such section shall apply.
						(ii)DefinitionsFor
			 purposes of this subparagraph:
						(I)CommerceThe
			 terms commerce and industry or activity affecting
			 commerce have the meanings given the terms in section 101 of such Act
			 (29 U.S.C. 2611).
						(II)Employee;
			 personThe terms employee and person
			 have the meanings given such terms in section 3 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 203).
						(C)PredecessorsAny
			 reference in this paragraph to an employer shall include a reference to any
			 predecessor of such employer.
				(3)SecretaryThe
			 term Secretary means the Secretary of Labor.
			3.Statutory right
			 to request flexible work terms and conditions
			(a)In
			 GeneralAn employee may apply to the employee’s employer for a
			 change in the employee’s terms or conditions of employment if the change
			 relates to—
				(1)the number of
			 hours the employee is required to work;
				(2)the times when the
			 employee is required to work; or
				(3)where the employee
			 is required to work.
				(b)ContentsAn
			 application submitted under this section shall—
				(1)state that the
			 application is an application described in subsection (a);
				(2)specify the change
			 applied for and the date on which the employee requests that the change become
			 effective; and
				(3)explain what
			 effect, if any, the employee thinks the change applied for would have on the
			 employer and how, in the employee’s opinion, any such effect might be dealt
			 with.
				(c)Submissions
				(1)Period between
			 submissionsIf an employee, who has submitted an application
			 under this section to an employer, submits a further application under this
			 section to the same employer before the end of the period of 12 months
			 beginning with the date on which the previous application was submitted, that
			 further application shall not be covered by section 4.
				(2)Form and
			 timingThe Secretary shall by regulation specify—
					(A)the form of
			 applications submitted under this section; and
					(B)when such an
			 application shall be considered to be submitted.
					4.Employer’s duties
			 in relation to applications
			(a)In
			 GeneralAn employer to whom an employee submits an application
			 under section 3 shall consider the application in accordance with regulations
			 issued by the Secretary.
			(b)RegulationsRegulations
			 issued under subsection (a)—
				(1)shall include
			 provisions that provide—
					(A)that the employer
			 and the employee shall hold a meeting to discuss an application submitted under
			 section 3 within 14 days after the date of submission;
					(B)that the employer
			 shall give the employee a written decision regarding the application within 14
			 days after the date of the meeting described in subparagraph (A);
					(C)that a decision
			 under subparagraph (B) to reject the application shall state the grounds for
			 the decision, including whether those grounds included—
						(i)the
			 identifiable cost of the change in a term or condition of employment requested
			 in the application, including the costs of loss of productivity, of retraining
			 or hiring employees, or of transferring employees from 1 facility to another
			 facility;
						(ii)the
			 overall financial resources involved;
						(iii)for an employer
			 with multiple facilities, the geographic separateness or administrative or
			 fiscal relationship of the facilities;
						(iv)the effect of the
			 change on the employer's ability to meet customer demand; or
						(v)other factors
			 specified by the Secretary in regulation;
						(D)that if the
			 employer rejects the employee’s application, the employer may propose in
			 writing an alternative change to the employee's hours, times, and place of
			 work;
					(E)that if the
			 employee is dissatisfied with the employer’s decision under subparagraph (B)
			 and the alternative described in subparagraph (D), the employee has the right
			 to request reconsideration of the decision within 14 days after the later
			 of—
						(i)the
			 date on which the employer gives the employee the decision under subparagraph
			 (B); and
						(ii)if
			 applicable, the date on which the employer proposes the alternative described
			 in subparagraph (D);
						(F)for procedures for
			 exercising the right to request reconsideration described in subparagraph (E),
			 including procedures requiring the employee to set out the grounds for
			 reconsideration, including any inaccuracies or misstatements that the employee
			 contends were in the employer's decision;
					(G)that the decision
			 under subparagraph (B) shall include such information as the regulations shall
			 specify relating to the right to request reconsideration under subparagraph
			 (E);
					(H)that the employer
			 and the employee shall hold a meeting to discuss the request for
			 reconsideration described in subparagraph (E) within 14 days after the date on
			 which the employee gives notice of the request for reconsideration to the
			 employer;
					(I)that the employer
			 shall give the employee a written decision regarding the request for
			 reconsideration within 14 days after the date of the meeting described in
			 subparagraph (H);
					(J)that a decision
			 under subparagraph (I) to deny the request for reconsideration shall state the
			 grounds for the decision, including whether those grounds included the factors
			 described in clauses (i) through (v) of subparagraph (C);
					(K)that a statement
			 made under subparagraph (C) or (J) shall contain a sufficient explanation of
			 the grounds for the decision involved;
					(L)that the employee
			 shall have a right to be accompanied at meetings described in subparagraph (A)
			 or (H) by a representative of the employee's choosing with such qualifications
			 as the regulations shall specify; and
					(M)that if such a
			 representative of the employee’s choosing is not available to attend a meeting
			 described in subparagraph (A) or (H), the meeting shall be postponed;
					(2)may include
			 provisions that provide—
					(A)that any
			 requirement of the regulations shall not apply in a case in which such an
			 application is disposed of by agreement or withdrawn;
					(B)for extension of a
			 time limit in a case in which the employer and employee agree, or in such other
			 circumstances as the regulations may specify; and
					(C)for applications
			 to be treated as withdrawn in specified circumstances; and
					(3)may include
			 different provisions for different cases or circumstances.
				5.Prohibited
			 acts
			(a)Interference
			 With RightsIt shall be unlawful for any employer to interfere
			 with, restrain, or deny the exercise of, or the attempt to exercise, any right
			 provided under this Act.
			(b)Interference
			 With Application, Proceedings, or InquiriesIt shall be unlawful
			 for any employer to discharge or in any other manner discriminate against any
			 individual because such individual—
				(1)has submitted (or
			 attempted to submit) an application under section 3;
				(2)has filed an
			 action, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
				(3)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act;
				(4)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this Act;
				(5)has opposed any
			 practice made unlawful by this Act; or
				(6)has in any other
			 way exercised or attempted to exercise any right provided under this
			 Act.
				6.Enforcement
			(a)DefinitionsExcept
			 as provided in subsection (d), in this section:
				(1)EmployeeThe
			 term employee means an employee described in clause (i) or (ii) of
			 section 2(1)(A).
				(2)EmployerThe
			 term employer means an employer described in subclause (I) or (II)
			 of section 2(2)(A)(i).
				(b)General
			 AuthorityThe provisions of this Act may be enforced pursuant to
			 the following provisions:
				(1)Investigation
			 and assessmentAn employee who is affected by a violation of a
			 right in section 5 (including a violation relating to a right provided under
			 section 3 or 4) may make a complaint to the Administrator of the Wage and Hour
			 Division of the Employment Standards Administration of the Department of Labor,
			 alleging that the employer involved has violated section 5. The Administrator
			 shall investigate, and may issue an order making determinations, and assessing
			 a civil penalty described in section 7(a)(1) or awarding relief described in
			 section 7(a)(2), as appropriate, with respect to the alleged violation.
				(2)Administrative
			 hearingAn affected person who takes exception to an order issued
			 under paragraph (1) may request an administrative hearing concerning the order
			 under procedures established by the Secretary that comply with the requirements
			 of sections 554, 556, and 557 of title 5, United States Code, and regulations
			 promulgated by the Secretary. Such hearing shall be conducted expeditiously. If
			 no affected person requests the hearing within 60 days after the order is
			 issued under paragraph (1), the order shall be deemed to be a final order that
			 is not subject to judicial review.
				(3)EnforcementThe
			 amount of any penalty assessed against an employer under this subsection, when
			 finally determined, may be—
					(A)deducted from any
			 sums owed by the United States to the employer; or
					(B)recovered in a
			 civil action brought against the employer by the Secretary in any court of
			 competent jurisdiction.
					(4)Civil
			 actionAn affected person desiring review of an order issued
			 under paragraph (2) (other than a nonreviewable order) may file a petition for
			 review in an appropriate Federal court of appeals.
				(5)Civil action by
			 the Secretary for injunctive reliefThe Secretary may bring an
			 action for a violation described in paragraph (1) in a district court of the
			 United States to obtain the injunctive relief described in section 7(b).
				(c)Government
			 Accountability Office and Library of CongressNotwithstanding any
			 other provision of this section, the Secretary is authorized to enter into
			 agreements with the Librarian of Congress and the Comptroller General of the
			 United States with respect to individuals employed in the Library of Congress
			 and the Government Accountability Office, respectively, to provide for the
			 carrying out of functions of the Secretary under subsection (b) with respect to
			 such individuals.
			(d)Other
			 Employees
				(1)Employees
			 covered by congressional accountability act of
			 1995Notwithstanding any other provision of this section or
			 section 7, the powers, remedies, and procedures provided in the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in
			 section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation
			 of section 202(a)(1) of that Act (2 U.S.C. 1312(a)(1)) shall be the powers,
			 remedies, and procedures this Act provides to that Board, or any person,
			 alleging an unlawful employment practice in violation of this Act against an
			 employee described in section 2(1)(A)(iii).
				(2)Employees
			 covered by chapter 5 of title
			 3, united states
			 codeNotwithstanding any other provision of this section or
			 section 7, the powers, remedies, and procedures provided in chapter 5 of title
			 3, United States Code, to the President, the Merit Systems Protection Board, or
			 any person, alleging a violation of section 412(a)(1) of that title, shall be
			 the powers, remedies, and procedures this Act provides to the President, that
			 Board, or any person, respectively, alleging an unlawful employment practice in
			 violation of this Act against an employee described in section
			 2(1)(A)(iv).
				(3)Employees
			 covered by chapter 63 of title
			 5, united states
			 codeNotwithstanding any other provision of this section or
			 section 7, the powers, remedies, and procedures provided in title 5, United
			 States Code, to an employing agency, provided in chapter 12 of that title to
			 the Merit Systems Protection Board, or provided in that title to any person,
			 alleging a violation of chapter 63 of that title, shall be the powers,
			 remedies, and procedures this Act provides to that agency, that Board, or any
			 person, respectively, alleging an unlawful employment practice in violation of
			 this Act against an employee described in section 2(1)(A)(v).
				7.Remedies
			(a)Administrative
			 Proceedings and Actions for Review
				(1)Interference
			 with exercise of rightsIn an action brought under paragraph (1),
			 (2), or (4) of section 6(b), an employer who violates the provisions of section
			 5(a) (including a violation relating to a right provided under section 3 or 4)
			 shall be subject to a civil penalty of not less than $1000 and not more than
			 $5,000 for each employee who was the subject of such a violation.
				(2)RetaliationIn
			 an action brought under paragraph (1), (2), or (4) of section 6(b), if an
			 employer violates section 5(b), the employee who is affected by the violation
			 or the Secretary, as appropriate, may obtain an order awarding such equitable
			 relief as may be appropriate, including employment, reinstatement, promotion,
			 back pay, and a change in the terms or conditions of employment.
				(b)Civil action by
			 the Secretary for injunctive reliefIn an action brought under
			 section 6(b)(5), the Secretary may obtain an order—
				(1)restraining
			 violations of section 5 (including a violation relating to a right provided
			 under section 3 or 4); or
				(2)awarding such
			 other equitable relief as may be appropriate, including employment,
			 reinstatement, promotion, back pay, and a change in the terms or conditions of
			 employment.
				8.Notice
			(a)In
			 generalEach employer shall post and keep posted, in conspicuous
			 places on the premises of the employer where notices to employees and
			 applicants for employment are customarily posted, a notice, to be prepared or
			 approved by the Secretary (or the appropriate officer specified in section
			 12(a), as applicable), setting forth excerpts from, or summaries of, the
			 pertinent provisions of this Act and information pertaining to the filing of a
			 complaint under section 6(b).
			(b)PenaltyAny
			 employer that willfully violates this section may be assessed a civil money
			 penalty not to exceed $500 for each separate offense.
			9.RecordkeepingAny employer shall make, keep, and preserve
			 records pertaining to compliance with this Act in accordance with regulations
			 issued under section 12.
		10.Research,
			 education, and technical assistance program
			(a)In
			 generalThe Secretary (and
			 each officer specified in section 12(a), as applicable) shall provide
			 information and technical assistance to employers, labor organizations, and the
			 general public concerning compliance with this Act.
			(b)ProgramIn order to achieve the objectives of this
			 Act, the Secretary (and each officer specified in section 12(a), as applicable)
			 shall carry on a continuing program of research, education, and technical
			 assistance, including—
				(1)conducting and
			 promoting research with the intent of encouraging flexibility in work terms and
			 conditions;
				(2)publishing and
			 otherwise making available to employers, labor organizations, professional
			 associations, educational institutions, the various communication media, and
			 the general public the findings of studies and other materials for promoting
			 compliance with this Act;
				(3)sponsoring and
			 assisting State and community informational and educational programs;
			 and
				(4)providing
			 technical assistance to employers, labor organizations, professional
			 associations, and other interested persons on means of achieving and
			 maintaining compliance with the provisions of this Act.
				11.Rights retained
			 by employeesNothing in this
			 Act shall be considered to diminish the rights, privileges, or remedies of any
			 employee under any Federal or State law, or under a collective bargaining
			 agreement.
		12.Application of
			 provisions
			(a)Application to
			 classes of employeesNot later than 120 days after the date of
			 enactment of this Act—
				(1)(A)except as provided in
			 subparagraph (B), the Secretary shall issue such regulations as are necessary
			 to carry out this Act with respect to employees described in clause (i) or (ii)
			 of section 2(1)(A); and
					(B)the Comptroller General of the United
			 States and the Librarian of Congress shall issue such regulations as are
			 necessary to carry out this Act with respect to employees of the Government
			 Accountability Office and the Library of Congress, respectively;
					(2)the Board of
			 Directors of the Office of Compliance shall issue (in accordance with section
			 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384)) such
			 regulations as are necessary to carry out this Act with respect to employees
			 described in section 2(1)(A)(iii);
				(3)the President (or
			 the designee of the President) shall issue such regulations as are necessary to
			 carry out this Act with respect to employees described in section 2(1)(A)(iv);
			 and
				(4)the Director of
			 the Office of Personnel Management shall issue such regulations as are
			 necessary to carry out this Act with respect to employees described in section
			 2(1)(A)(v).
				(b)Transitional
			 ProvisionsA regulation issued under subsection (a) may contain
			 such transitional provisions as the Secretary determines to be appropriate in
			 connection with the application of any of the provisions of this Act.
			13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2010 and each subsequent fiscal year.
		14.Effective
			 date
			(a)In
			 generalThis Act takes effect 6 months after the date of
			 enactment of this Act, except as provided in subsection (b).
			(b)Collective
			 bargaining agreementsIn the case of a collective bargaining
			 agreement in effect on the effective date prescribed by subsection (a), this
			 Act shall apply on the earlier of—
				(1)the date of the
			 termination of such agreement; or
				(2)the date that
			 occurs 12 months after the date of enactment of this Act.
				
